Exhibit 10.85

 

Document prepared by and after
recording should be returned to:

 

 

 

 

 

Beth S. Rubin

 

 

SCHIFF HARDIN & WAITE

 

 

6600 Sears Tower

 

 

Chicago, IL 60606

 

 

 

 

For Recorder Use Only

 

CONSTRUCTION DEED OF TRUST, SECURITY AGREEMENT,
FINANCING STATEMENT AND FIXTURE FILING

(with Assignment of Rents)

 

NOTICE:  THIS INSTRUMENT SECURES THE REPAYMENT OF A PROMISSORY NOTE WHICH
CONTAINS VARIABLE RATES OF INTEREST.

 

ATTENTION:  COUNTY RECORDER—THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO
BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR
RECORD IN THE RECORDS WHERE DEEDS OF TRUST ON REAL ESTATE ARE RECORDED. 
ADDITIONALLY, THIS INSTRUMENT SHOULD BE APPROPRIATELY INDEXED, NOT ONLY AS A
DEED OF TRUST, BUT ALSO AS A FINANCING STATEMENT COVERING GOODS THAT ARE OR ARE
TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED HEREIN.  THE MAILING ADDRESSES
OF THE TRUSTOR (DEBTOR) AND BENEFICIARY (SECURED PARTY) ARE SET FORTH IN SECTION
7.05 OF THIS DEED OF TRUST.

 

THIS CONSTRUCTION DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT AND
FIXTURE FILING (WITH ASSIGNMENT OF RENTS) (this “Deed of Trust”) is made as of
April  24, 2003, by and among Horizon Group Properties, L.P. a Delaware limited
partnership (“Trustor”), with an address of 77 West Wacker Drive, Suite 4200,
Chicago, Illinois  60601, First American Title (“Trustee”), whose address is
1850 South Central Street, Visalia, California 93277, and Amster Trading Company
Charitable Remainder Unitrust

 

1

--------------------------------------------------------------------------------


 

dated March 10, 2003 (“Beneficiary”), whose address is 23811 Chagrin Boulevard,
Suite 200, Beachwood, Ohio 44122.

 

THIS DEED OF TRUST is given, inter alia, for the purpose of securing a loan (the
“Loan”) from Beneficiary, as lender, to Trustor, as borrower, the proceeds of
which are to be used, inter alia, for the purpose of constructing improvements
on the real property located in the County of Tulare, State of California, more
particularly described in Exhibit A attached hereto and by this reference
incorporated herein (the “Premises”).  The information required by California
Civil Code Section 3097(j) is as follows:

 

Name and address

 

Amster Trading Company Charitable Remainder Unitrust

of Lender:

 

dated March 10, 2003

 

 

23811 Chagrin Boulevard, Suite 900

 

 

Beachwood, Ohio  44122

 

 

 

Name and address

 

Horizon Group Properties, L.P.

of Owner:

 

77 West Wacker Drive, Suite 4200

 

 

Chicago, Illinois 60601

 

FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness herein recited
and the trust herein created, the receipt of which is hereby acknowledged,
Trustor hereby irrevocably grants, transfers, conveys and assigns to Trustee, IN
TRUST, WITH POWER OF SALE, for the benefit and security of Beneficiary, subject
to the terms and conditions hereinafter set forth, the Premises;

 

TOGETHER WITH any and all buildings and improvements now or hereafter erected on
the Premises owned by Trustor including, but not limited to the fixtures,
attachments, appliances, equipment, machinery, and other articles attached to
said buildings and improvements (the “Improvements”), all of which shall be
deemed and construed to be a part of the realty;

 

TOGETHER WITH all rents, issues, profits, royalties, income and other benefits
(collectively, the “Rents”) derived from any lease, sublease, license,
franchise, concession or other agreement (collectively, the “Leases”) now or
hereafter affecting all or any portion of the Premises and the Improvements or
the use or occupancy thereof;

 

TOGETHER WITH all interests, estates or other claims, both in law and in equity,
which Trustor now has or may hereafter acquire in the Premises or the
Improvements;

 

TOGETHER WITH all easements, rights-of-way and rights now owned or hereafter
acquired by Trustor used in connection therewith or as a means of access
thereto, including, without limiting the generality of the foregoing, all rights
pursuant to any trackage agreement and all rights to the nonexclusive use of
common drive entries, and all tenements, hereditaments and appurtenances thereof
and thereto, and all water and water rights and shares of stock evidencing the
same;

 

2

--------------------------------------------------------------------------------


 

TOGETHER WITH all leasehold estate, right, title and interest of Trustor in and
to all Leases or subleases covering the Premises, the Improvements or any
portion thereof now or hereafter existing or entered into, and all right, title
and interest of Trustor thereunder including, without limitation, all cash or
security deposits, advance rentals, and deposits or payments of similar nature;

 

TOGETHER WITH all right, title and interest now owned or hereafter acquired by
Trustor in and to any greater estate in the Premises or the Improvements;

 

TOGETHER WITH all right, title and interest of Trustor, now owned or hereafter
acquired, in and to any land lying within the right-of-way of any street, open
or proposed, adjoining the Premises, and any and all sidewalks, alleys and
strips and gores of land adjacent to or used in connection with the Premises;

 

TOGETHER WITH all fixtures and personal property now or hereafter owned by
Trustor and attached to or contained in and used in connection with the Premises
or the Improvements as more fully described herein;

 

TOGETHER WITH all the estate, interest, right, title, other claim or demand,
both in law and in equity, including claims or demands with respect to the
proceeds of insurance in effect with respect thereto, which Trustor now has or
may hereafter acquire in the Premises or the Improvements, and any and all
awards made for the taking by eminent domain, or by any proceeding or purchase
in lieu thereof, of the whole or any part of the Trust Estate (as hereinafter
defined), including, without limitation, any awards resulting from a change of
grade of streets and awards for severance damages.

 

The entire estate, property and interest hereby conveyed to Trustee may
hereafter be collectively referred to as the “Trust Estate”.

 

FOR THE PURPOSE OF SECURING:

 

(a)           payment of indebtedness in the total principal amount of THREE
MILLION ONE HUNDRED THOUSAND and No/100 Dollars ($3,100,000.00), with interest
thereon, evidenced by that certain Promissory Note in the principal amount of
THREE MILLION ONE HUNDRED THOUSAND and No/100 Dollars ($3,100,000.00) (the
“Note”) of even date herewith, executed by Trustor pursuant to that certain
Construction and Term Loan Agreement between Trustor and Beneficiary of even
date herewith (the “Loan Agreement”) which Note and any and all modifications,
extensions, renewals and replacements thereof are by this reference hereby made
a part hereof;

 

(b)           payment of all sums advanced by Beneficiary to protect the Trust
Estate, with interest thereon from the date of the advance at the Interest Rate
or the Default Interest Rate as applicable (as each such term is defined in the
Note) (which rates of interest an hereinafter sometimes referred to collectively
as the “Agreed Rate”);

 

(c)           payment of all other sums, with interest thereon, which may
hereafter be loaned to Trustor, or its successors or assigns, by Beneficiary, or
its successors or assigns

 

3

--------------------------------------------------------------------------------


 

when evidenced by a promissory note or notes reciting that they are secured by
this Deed of Trust;

 

(d)           performance of every obligation, covenant or agreement of Trustor
contained herein and in the Note or the Loan Agreement or any other documents
executed in conjunction therewith and all supplements, amendments and
modifications thereto and all extensions and renewals thereof;

 

(e)           performance of every obligation, covenant and agreement of Trustor
contained in any agreement now or hereafter executed by Trustor which recites
that the obligations thereunder are secured by this Deed of Trust; and

 

(f)            substantial compliance with and performance of each and every
material provision of any declaration of covenants, conditions and restrictions
pertaining to the Trust Estate or any portion thereof.

 

This Deed of Trust, the Note, the Loan Agreement and any other deeds of trust,
mortgages, agreements, guaranties or other instruments given to evidence or
further secure the payment and performance of any obligation secured hereby may
hereafter be collectively referred to as the “Loan Documents”.  All
initially-capitalized terms used and not otherwise defined in this Deed of Trust
shall have the same meaning herein as given to such terms in the Note or the
Loan Agreement.

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR HEREBY COVENANTS AND
AGREES AS FOLLOWS:

 

ARTICLE I

COVENANTS AND AGREEMENTS OF TRUSTOR

 

1.01.       Payment of Secured Obligations.  Trustor shall pay when due the
principal of and the interest on the indebtedness evidenced by the Note; all
charges, fees and other sums as provided in the Loan Documents; the principal of
and interest on any future advances secured by this Deed of Trust; and the
principal of and interest on any other indebtedness secured by this Deed of
Trust.

 

1.02.       Maintenance, Repair, Alterations and Compliance with Laws.  Trustor
shall (a) maintain, preserve and keep the Trust Estate in good condition and
repair; (b) not remove, demolish or substantially alter any of the Improvements
except as may be required by law or upon the prior written consent of
Beneficiary; (c) complete promptly and in a good and workmanlike manner any
Improvement which may be now or hereafter constructed on the Premises and
promptly restore in like manner any portion of the Improvements which may be
damaged or destroyed thereon from any cause whatsoever, and pay when due all
claims for labor performed and materials furnished therefor; (d) comply with all
laws, ordinances, regulations, covenants, conditions and restrictions now or
hereafter affecting the Trust Estate or any part thereof or requiring any
alterations or improvements; (e) use commercially reasonable efforts to not
commit or permit any waste or deterioration of the Trust Estate, and keep and
maintain abutting grounds, sidewalks, roads, parking and landscape areas in good
and neat order and repair; and (f) use commercially reasonable efforts to not
commit, or knowingly suffer or permit any act to be done in or upon the Trust
Estate in violation of any law,

 

4

--------------------------------------------------------------------------------


 

ordinance or regulation.  Trustor shall not apply for, or willingly suffer or
permit any change in zoning, subdivision or land use regulations affecting the
Property without first obtaining the written consent of Beneficiary.

 

1.03.       Required Insurance.  Trustor shall at all times provide, maintain
and keep in force or cause to be provided, maintained and kept in force, at no
expense to Trustee or Beneficiary, policies of insurance in form and amounts as
are acceptable to Beneficiary and are  customary and reasonable for developments
similar to the Premises.  All such policies of insurance required by Beneficiary
shall contain an endorsement or agreement by the insurer that any loss shall be
payable in accordance with the terms of such policy with the agreement of the
insurer waiving all rights of setoff, counterclaim or deductions against Trustor
and shall not be cancellable with less than thirty (30) days written notice to
Beneficiary.

 

1.04.       Delivery of Policies, Payment of Premiums.

 

(a)           All policies of insurance shall name Beneficiary as loss payee and
an additional insured.  Trustor shall furnish Beneficiary with an original, a
certified copy of an original or a certificate of all policies of insurance
required under Section 1.03 above which sets forth the coverage, the limits of
liability, the name of the carrier, the policy number and the period of
coverage.  Trustor may provide any of the required insurance through blanket
policies carried by Trustor and covering more than one location, or by policies
procured by a tenant or other party holding under Trustor; provided, however,
all such policies shall be in form and substance and issued by companies
satisfactory to Beneficiary.  At least thirty (30) days prior to the expiration
of each required policy, Trustor shall deliver to Beneficiary evidence of the
renewal or replacement of such policy, continuing insurance in form and
substance as required by this Deed of Trust.  All such policies shall contain a
provision that, notwithstanding any contrary agreement between Trustor and
insurance company, such policies will not be cancelled, allowed to lapse without
renewal, surrendered or materially amended, which term shall include any
reduction in the scope or limits of coverage, without at least thirty (30) days’
prior written notice to Beneficiary.

 

(b)           In the event Trustor fails to provide, maintain, keep in force or
deliver to Beneficiary the policies of insurance required by this Deed of Trust
or by any Loan Document, Beneficiary may (but shall have no obligation to)
procure such insurance or single-interest insurance for such risks covering
Beneficiary’s interest, and Trustor will pay all premiums thereon promptly upon
demand by Beneficiary, and until such payment is made by Trustor, the amount of
all such premiums shall bear interest at the Default Interest Rate.  Upon
written request by Beneficiary after an Event of Default, Trustor shall deposit
with Beneficiary in monthly installments, an amount equal to one-twelfth (1/12)
of the estimated aggregate annual insurance premiums on all policies of
insurance required by this Deed of Trust.  In such event Trustor further agrees
to cause all bills, statements or other documents relating to the foregoing
insurance premiums to be sent or mailed directly to Beneficiary.  Upon receipt
of such bills, statements or other documents evidencing that a premium for a
required policy is then payable, and providing Trustor has deposited sufficient
funds with Beneficiary pursuant to this Section 1.04(b), Beneficiary shall
timely pay such amounts as may be due thereunder out of the funds so deposited
with Beneficiary.  If at any time and for

 

5

--------------------------------------------------------------------------------


 

any reason the funds deposited with Beneficiary are or will be insufficient to
pay such amounts as may be then or subsequently due, Beneficiary shall notify
Trustor and within fifteen (15) days thereof Trustor shall deposit an amount
equal to such deficiency with Beneficiary.  Notwithstanding the foregoing,
nothing contained herein shall cause Beneficiary to be deemed a trustee of said
funds or to be obligated to pay any amounts in excess of the amount of funds
deposited with Beneficiary pursuant to this Section 1.04(b), nor shall anything
contained herein modify the obligation of Trustor set forth in Section 1.03
hereof to maintain and keep such insurance in force at all times.  Beneficiary
may commingle said reserve with its own funds and Trustor shall be entitled to
no interest thereon.

 

1.05.       Casualties; Insurance Proceeds.  Trustor shall give prompt written
notice thereof to Beneficiary after the happening of any casualty to or in
connection with the Trust Estate or any part thereof, whether or not covered by
insurance (a “Casualty”).  In the event of such Casualty, all proceeds of
insurance shall be payable to Beneficiary, and Trustor hereby authorizes and
directs any affected insurance company to make payment of such proceeds directly
to Beneficiary.  If Trustor receives any proceeds of insurance resulting from
such casualty, Trustor shall promptly pay over such proceeds to Beneficiary. 
Beneficiary and Trustor shall use reasonably cooperative efforts to settle,
adjust or compromise any and all claims for loss, damage or destruction under
any policy or policies of insurance.  In the event of any damage or destruction
of the Premises or the Improvements, and provided that there is no Event of
Default hereunder or under the other Loan Documents and provided that the
Beneficiary has determined, in its reasonable discretion, that the insurance
proceeds received by it are sufficient to pay for the cost of completion of the
work to repair and restore the Improvements free and clear of any liens,
Beneficiary shall apply all loss proceeds to the restoration of the
Improvements.  If Beneficiary elects to apply insurance proceeds toward
repairing, restoring, and rebuilding the Improvements, such insurance proceeds
shall be made available therefor, by Beneficiary, or such other depositary
designated by Beneficiary, from time to time, to Trustor or at Beneficiary’s
option in accord with the Loan Agreement or directly to contractors,
subcontractors, material suppliers and other persons entitled to payment in
accordance with and subject to such additional reasonable conditions to
disbursement as Beneficiary may impose to insure that the work is fully
completed in a good and workmanlike manner and paid for and that no liens or
claims arise by reason thereof, upon Beneficiary’s being furnished with evidence
satisfactory to Beneficiary of the estimated cost of such repairs, restoration
and rebuilding and with architect’s and other certificates, waivers of lien,
certificates, contractors’ sworn statements, and other evidence of the estimated
cost thereof and of payments as Beneficiary may reasonably require and approve. 
In addition to the foregoing, if the estimated cost of the work exceeds ten
percent (10%) of the original principal amount of the indebtedness secured
hereby, Trustor shall also deliver to Beneficiary for its prior approval
evidence satisfactory to Beneficiary that the appraised value of the Trust
Estate after such work will not be less than its appraised value established in
the “As Completed” appraisal delivered to Beneficiary on or prior to the date
hereof and all plans and specifications for such repairs, restoration and
rebuilding as Beneficiary may require and approve.  No payment made prior to the
final completion of the work shall exceed ninety percent (90%) of the value of
the repair, restoration or rebuilding work performed, from time to time, and at
all times the undisbursed balance of such proceeds remaining in the custody or
control of Beneficiary shall be at least sufficient to pay for the cost of
completion of the work, free and clear of any liens.  Beneficiary may, at any
time after an Event of Default hereunder, or a default under any of the other
Loan

 

6

--------------------------------------------------------------------------------


 

Documents, procure and substitute for any and all of the insurance policies so
held as aforesaid, such other policies of insurance in such amounts and carried
in such companies as Beneficiary may select.  Beneficiary may commingle any such
funds held by it hereunder and shall not be obligated to pay any interest in
respect of any sums held by or on behalf of it.  If there is an Event of Default
hereunder or if any one or more of the conditions of the Loan Agreement have not
been met at the time of receipt of any insurance proceeds or if the insurance
proceeds are not sufficient in Beneficiary’s sole discretion, to complete any
repairs, restoration or rebuilding to the Improvements free and clear of any
liens, then Beneficiary shall not be obligated to make any further disbursements
pursuant to the Loan Agreement and Beneficiary shall apply all such proceeds
remaining after deduction of all expenses and collection and settlement thereof,
including without limitation, reasonable attorneys’ fees and costs and
adjustors’ fees and charges, to the repayment of the outstanding balance of the
Note, together with accrued interest, notwithstanding that the outstanding
balance may not be due and payable.  Nothing herein contained shall be deemed to
excuse Trustor from repairing or maintaining the Trust Estate as provided in
Section 1.02 hereof or restoring all damage or destruction to the Trust Estate,
regardless of whether or not there are insurance proceeds available to Trustor
or whether any such proceeds are sufficient in amount, and the application or
release by Beneficiary of any insurance proceeds shall not cure or waive any
default or notice of default under this Deed of Trust or invalidate any act done
pursuant to such notice.

 

1.06.       Assignment of Policies Upon Foreclosure.  In the event of
foreclosure of this Deed of Trust or other transfer of title or assignment of
the Trust Estate in extinguishment, in whole or in part, of the debt secured
hereby, all right, title and interest of Trustor in and to all policies of
insurance required by Section 1.03 and covering solely the Trust Estate or any
portion thereof shall inure to the benefit of and pass to the successor in
interest to Trustor or to the purchaser or grantee of the Trust Estate.

 

1.07.       Financial Statements.  During the term of this Deed of Trust,
Trustor shall deliver to Beneficiary copies of such financial statements as
required pursuant to the Loan Agreement.  In addition, during the term of this
Deed of Trust, Trustor shall deliver to Beneficiary, within thirty (30) days
after filing, copies of federal tax returns of Borrower and Guarantor (as such
term is defined in the Loan Agreement).  Beneficiary shall have the right during
normal business hours, to audit and inspect all books and records relating
thereto upon two (2) Business Days’ notice to Trustor.

 

1.08.       Indemnification; Subrogation; Waiver of Offset.

 

(a)           If Beneficiary is made a party to any litigation concerning the
Note, this Deed of Trust, any of the Loan Documents, the Trust Estate or any
part thereof or interest therein, or the occupancy of the Trust Estate by
Trustor, then Trustor shall indemnify, defend and hold Beneficiary harmless from
all liability by reason of said litigation, including reasonable attorneys’ fees
and expenses incurred by Beneficiary as a result of any such litigation, whether
or not any such litigation is prosecuted to judgment.  However, Trustor shall
not be obligated to indemnify, defend and hold Beneficiary harmless from and
against any claims or liability which are attributable to the gross negligence
or willful misconduct of Beneficiary.  Beneficiary may employ an attorney or
attorneys to protect its rights hereunder, and in the event of such employment,
following any breach by Trustor, Trustor shall pay Beneficiary

 

7

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees and expenses incurred by Beneficiary, whether or not
an action is actually commenced against Trustor by reason of its breach.

 

(b)           All sums payable by Trustor pursuant to this Deed of Trust shall
be paid without notice, demand, counterclaim, setoff, deduction or defense and
without abatement, suspension, deferment, diminution or reduction, and the
obligations and liabilities of Trustor hereunder shall in no way be released,
discharged or otherwise affected (except as expressly provided herein) by reason
of:  (i) any damage to or destruction of or any condemnation or similar taking
of the Trust Estate or any part thereof; (ii) any restriction or prevention of
or interference by any third party with any use of the Trust Estate or any part
thereof; (iii) any title defect or encumbrance or any eviction from the Premises
or the Improvements or any part thereof by title paramount or otherwise; (iv)
any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to Beneficiary, or
any action taken with respect to this Deed of Trust by any trustee or receiver
of Beneficiary, or by any court, in any such proceeding; (v) any claim which
Trustor has or might have against Beneficiary; (vi) any default or failure on
the part of Beneficiary to perform or comply with any of the terms hereof or of
any other agreement with Trustor; or (vii) any other occurrence whatsoever,
whether similar or dissimilar to the foregoing; whether or not Trustor shall
have notice or knowledge of any of the foregoing.  Except as expressly provided
herein, Trustor waives all rights now or hereafter covered by statute or
otherwise to any abatement, suspension, deferment, diminution or reduction of
any sum secured hereby and payable by Trustor.

 

1.09.       Taxes and Impositions.

 

(a)           Trustor shall pay, or cause to be paid prior to delinquency, all
real property taxes and assessments, general and special, and all other taxes
and assessments of any kind or nature whatsoever, including, without limitation,
nongovernmental levies or assessments such as maintenance charges, levies or
charges resulting from covenants, conditions and restrictions affecting the
Trust Estate, which are assessed or imposed upon the Trust Estate, or become due
and payable, and which create, may create or appear to create a lien upon the
Trust Estate, or any part thereof, or upon any property, equipment or other
facility used in the operation or maintenance thereof (all the above shall
collectively be hereinafter referred to as “Impositions”); provided, however,
that if, by law any such Imposition is payable, or may at the option of the
taxpayer be paid, in installments, Trustor may pay the same or cause it to be
paid, together with any accrued interest on the unpaid balance of such
Imposition, in installments as the same become due and before any fine, penalty,
interest or cost may be added thereto for the nonpayment of any such installment
and interest.

 

(b)           If at any time after the date hereof there shall be assessed or
imposed (i) a tax or assessment on the Trust Estate in lieu of or in addition to
the Impositions payable by Trustor pursuant to Section 1.09(a), or (ii) a
license fee, tax or assessment imposed on Beneficiary and measured by or based
in whole or in part upon the amount of the outstanding obligations secured
hereby, then all such taxes, assessments or fees shall be deemed to be included
within the term “Impositions” as defined in Section 1.09(a) and Trustor shall
pay and discharge the same as herein provided with respect to the payment of
Impositions.  If

 

8

--------------------------------------------------------------------------------


 

Trustor fails to pay such Impositions prior to delinquency, Beneficiary may at
its option declare all obligations secured hereby together with all accrued
interest thereon, immediately due and payable.  Anything to the contrary herein
notwithstanding, Trustor shall have no obligation to pay any franchise, estate,
inheritance, income, excess profits or similar tax levied on Beneficiary or on
the obligations secured hereby.

 

(c)           Subject to the provisions of Section 1.09(d) and upon request by
Beneficiary, Trustor shall deliver to Beneficiary within thirty (30) days after
the last date prior to delinquency for payment of any such Imposition official
receipts of the appropriate taxing authority, or other proof satisfactory to
Beneficiary, evidencing the payment thereof.

 

(d)           Trustor shall have the right before any delinquency occurs to
contest or object in good faith to the amount or validity of any Imposition by
appropriate proceedings, but such right shall not be deemed or construed in any
way as relieving, modifying or extending Trustor’s covenant to pay any such
Imposition at the time and in the manner provided in this Section 1.09, unless
(i) Trustor shall demonstrate to Beneficiary’s reasonable satisfaction that the
proceedings to be initiated by Trustor shall operate to prevent the sale of the
Trust Estate, or any part thereof, to satisfy such Imposition prior to final
determination of such proceedings; or (ii) Trustor shall furnish a good and
sufficient bond or surety as requested by and satisfactory to Beneficiary; or
(iii) Trustor shall demonstrate to Beneficiary’s satisfaction that Trustor has
provided a good and sufficient undertaking as may be required or permitted by
law to accomplish a stay of any such sale.

 

(e)           Upon written request of Beneficiary after an Event of Default,
Trustor shall pay to Beneficiary monthly installments in an amount equal to
one-twelfth (1/12) of the sum of the annual Impositions reasonably estimated by
Beneficiary, for the purpose of paying the installment of Impositions next due
on the Trust Estate (funds deposited for this purpose shall hereinafter be
referred to as “Impounds”).  In such event Trustor further agrees to cause all
bills, statements or other documents relating to Impositions to be sent or
mailed directly to Beneficiary.  Upon receipt of such bills, statements or other
documents, and providing Trustor has deposited sufficient Impounds with
Beneficiary pursuant to this Section 1.09(e), Beneficiary shall timely pay such
amounts as may be due thereunder out of the Impounds so deposited with
Beneficiary.  If at any time and for any reason the Impounds deposited with
Beneficiary are or will be insufficient to pay such amounts as may then or
subsequently be due, Beneficiary may notify Trustor and within fifteen (15) days
of such notice Trustor shall deposit an amount equal to such deficiency with
Beneficiary.  Notwithstanding the foregoing, nothing contained herein shall
cause Beneficiary to be deemed a trustee of said funds or to be obligated to pay
any amounts in excess of the amount of funds deposited with Beneficiary pursuant
to this Section 1.09(e).  Beneficiary may commingle Impounds with its own funds
and shall not be obligated to pay or allow any interest on any Impounds held by
Beneficiary pending disbursement or application hereunder.  Beneficiary may
reserve for future payment of Impositions such portion of the Impounds as
Beneficiary may in its absolute discretion deem proper.  Upon an Event of
Default under any of the Loan Documents or this Deed of Trust, Beneficiary may
apply the balance of the Impounds upon any indebtedness or obligation secured
hereby in such order as Beneficiary may determine, notwithstanding that said
indebtedness or the performance of said obligation may not yet be due according
to the

 

9

--------------------------------------------------------------------------------


 

terms thereof.  Should Trustor fail to deposit with Beneficiary (exclusive of
that portion of said payments which has been applied by Beneficiary upon any
indebtedness or obligation secured hereby) sums sufficient to fully pay such
Impositions before delinquency thereof, Beneficiary may, at Beneficiary’s
election, but without any obligation so to do, advance any amounts required to
make up the deficiency, which advances, if any, shall be secured hereby and
shall be repayable to Beneficiary as herein elsewhere provided, or at the option
of Beneficiary the latter may, without making any advance whatever, apply any
Impounds held by it upon any indebtedness or obligation secured hereby in such
order as Beneficiary may determine, notwithstanding that said indebtedness or
the performance of said obligation may not yet be due according to the terms
thereof.  Should any Event of Default occur or exist on the part of the Trustor
in the payment or performance of any of Trustor’s or Guarantor’s obligations
under the terms of the Loan Documents, Beneficiary may, at any time at
Beneficiary’s option, apply any sums or amounts in its hands received pursuant
to Sections 1.04(b) and 1.09(e) hereof, or as rents or income of the Trust
Estate or otherwise, to any indebtedness or obligation of the Trustor secured
hereby in such manner and order as Beneficiary may elect, notwithstanding said
indebtedness or the performance of said obligation may not yet be due according
to the terms thereof.  The receipt, use or application of any such Impounds paid
by Trustor to Beneficiary hereunder shall not be construed to affect the
maturity of any indebtedness secured by this Deed of Trust or any of the rights
or powers of Beneficiary or Trustee under the terms of the Loan Documents or any
of the obligations of Trustor or Guarantor under the Loan Documents.

 

(f)            Trustor shall use commercially reasonable best efforts so as to
not suffer, permit or initiate the joint assessment of any real and personal
property which may constitute all or a portion of the Trust Estate or suffer,
permit or initiate any other procedure whereby the lien of the real property
taxes and the lien of the personal property taxes shall be assessed, levied or
charged to the Trust Estate as a single lien.

 

(g)           If requested by Beneficiary, Trustor shall cause to be furnished
to Beneficiary a tax reporting service covering the Trust Estate of the type,
duration and with a company satisfactory to Beneficiary.

 

1.10.       Utilities.  Trustor shall pay or shall cause to be paid prior to
delinquency all utility charges which are incurred by Trustor for the benefit of
the Trust Estate or which may become a charge or lien against the Trust Estate
for gas, electricity, water or sewer services furnished to the Trust Estate and
all other assessments or charges of a similar nature, whether public or private,
affecting or related to the Trust Estate or any portion thereof, whether or not
such taxes, assessments or charges are or may become liens thereon.

 

1.11.       Actions Affecting Trust Estate.  Trustor shall appear in and contest
any action or proceeding purporting to affect the security hereof or the rights
or powers of Beneficiary or Trustee; and shall pay all costs and expenses,
including the cost of evidence of title and reasonable attorneys’ fees and
costs, in any such action or proceeding in which Beneficiary or Trustee may
appear.

 

1.12.       Actions By Trustee or Beneficiary to Preserve Trust Estate.  After
the occurrence of an Event of Default, Beneficiary and/or Trustee, each in its
own discretion, without obligation so

 

10

--------------------------------------------------------------------------------


 

to do, without releasing Trustor from any obligation, and without notice to or
demand upon Trustor, may make or do the same in such manner and to such extent
as either may deem necessary to protect the security hereof.  In connection
therewith (without limiting their general powers, whether conferred herein, in
another Loan Document or by law), Beneficiary and Trustee shall have and are
hereby given the right, but not the obligation, (a) to enter upon and take
possession of the Trust Estate; (b) to make additions, alterations, repairs and
improvements to the Trust Estate which they or either of them may consider
necessary or proper to keep the Trust Estate in good condition and repair; (c)
to appear and participate in any action or proceeding affecting or which may
affect the security hereof or the rights or powers of Beneficiary or Trustee;
(d) to pay, purchase, contest or compromise any encumbrance, claim, charge, lien
or debt which in the judgment of either may affect or appears to affect the
security of this Deed of Trust or be prior or superior hereto; and (e) in
exercising such powers, to pay necessary expenses, including employment of
counsel or other necessary or desirable consultants.  Trustor shall, within
fifteen (15) days of demand therefor by Beneficiary and Trustee or any of them,
pay to Beneficiary and Trustee an amount equal to all amounts advanced by
Beneficiary and reasonable costs and expenses incurred by them in connection
with the exercise by either Beneficiary or Trustee or both of the foregoing
rights, including, without limitation, costs of evidence of title, court costs,
appraisals, surveys and receiver’s, trustee’s and attorneys’ fees and costs,
together with interest thereon from the date of such expenditures at the Agreed
Rate.

 

1.13.       Transfer of Trust Estate by Trustor.  Beneficiary has found
Trustor’s particular expertise to be an important element in its decision to
enter into the Loan Agreement, and advance funds to the Trustor, and Beneficiary
continues to rely upon such expertise to ensure the satisfactory completion of
the Project and administration of the Premises.  Therefore, Trustor agrees that,
unless Beneficiary otherwise consents in writing, (a) Trustor will not sell,
lease, transfer or convey (whether directly or indirectly), or permit to be
sold, leased, transferred or conveyed (whether directly or indirectly), at any
time, by agreement for sale or in any other manner (whether directly or
indirectly), whether voluntarily, involuntarily, by operation of law or
otherwise, any portion of the Trust Estate or Trustor’s interest therein, and
(b) the general partner of Trustor will not assign, transfer, hypothecate,
pledge, convey or dispose of, whether voluntarily involuntarily, by operation of
law or otherwise, legal or beneficial ownership of any interest in Trustor or
approve or consent to the assignment, transfer, hypothecation, pledge,
conveyance or disposal of, whether voluntarily, involuntarily, by operation of
law or otherwise, legal or beneficial ownership of any guarantor’s interest in
Trustor.  Consent to one such transaction shall not be deemed to be a waiver of
the right to consent to future or successive transactions.  Beneficiary may
grant or deny such consent in its reasonable discretion and, if consent should
be given, any such transfer shall be subject to this Deed of Trust, and any such
transferee shall assume all obligations hereunder and under the other Loan
Documents and agree to be bound by all provisions contained herein and therein. 
Beneficiary may condition its consent to the requirement that:  (i) Trustor, or
any guarantor of Trustor’s obligations under the Note, remain obligated
thereunder, (ii) one or more of the indemnitors under the Environmental
Indemnification Agreement remain obligated thereunder, and (iii) such transferee
execute and deliver a written environmental indemnification agreement in form
and substance reasonably satisfactory to Beneficiary.  If any of the events
described in (a) or (b) shall occur without the prior written consent of
Beneficiary the Note and all other sums secured by this Deed of Trust may be
declared due and payable at the option of Beneficiary.  The foregoing shall not
be deemed to

 

11

--------------------------------------------------------------------------------


 

apply to taking of the Trust Estate, or any part thereof or interest therein,
for public or quasi-public use under the power of eminent domain, condemnation
or otherwise.  A transfer or conveyance in violation of this Section 1.13 shall
be referred to as a “Prohibited Transfer”.

 

1.14.       Full Performance Required; Survival of Warranties.  All
representations, warranties and covenants of Trustor contained in any loan
application or other written document executed by Trustor in connection with the
Note secured hereby or contained in the Loan Documents or incorporated by
reference therein, shall survive the execution and delivery of this Deed of
Trust and shall remain continuing obligations, warranties and representations of
Trustor so long as any portion of the obligations secured by this Deed of Trust
remain outstanding.

 

1.15.       Eminent Domain.  In the event that any proceeding or action be
commenced for the taking of the Trust Estate, or any part thereof or interest
therein, for public or quasi-public use under the power of eminent domain,
condemnation or otherwise, or if the same be taken or damaged by reason of any
public improvement or condemnation proceeding, or in any other manner (a
“Condemnation”), or should Trustor receive any notice or other information
regarding such proceeding, or in any other manner, or should Trustor receive any
notice or other information regarding such proceeding, action, taking or damage,
Trustor shall give prompt written notice thereof to Beneficiary.  Beneficiary
shall be entitled at its option, without regard to the adequacy of its security,
to commence, appear in and prosecute in its own name any such action or
proceeding.  Beneficiary shall also be entitled to make any compromise or
settlement in connection with such taking or any damage to the Premises or the
Improvements incidental to such taking.  All compensation, awards, damages,
rights of action and proceeds awarded to Trustor by reason of any such taking or
damage incidental to such taking to the Premises of the Improvements, or any
part thereof or any interest therein for public or quasi-public use under the
power of eminent domain by reason of any public improvement or condemnation
proceeding, or in any other similar manner (the “Condemnation Proceeds”) are
hereby assigned to Beneficiary and Trustor agrees to execute such further
assignments of the Condemnation Proceeds as Beneficiary or Trustee may require. 
After deducting therefrom all reasonable costs and expenses (regardless of the
particular nature thereof and whether incurred with or without suit), including
reasonable attorneys’ fees, incurred by it in connection with any such action or
proceeding, Beneficiary shall apply all such Condemnation Proceeds to the
restoration of the Improvements, provided that:

 

(a)           the taking or damage will not, in Beneficiary’s reasonable
judgment, materially affect the contemplated use and operation of the
Improvements;

 

(b)           there is no Event of Default hereunder;

 

(c)           all terms and conditions of the Loan Agreement have been met; and

 

(d)           there are sufficient Condemnation Proceeds, in Beneficiary’s sole
discretion, which alone or when added to undisbursed loan proceeds under the
Loan Agreement will be sufficient to restore the Improvements.

 

If all of the above conditions are met, Beneficiary shall disburse the
Condemnation Proceeds only as repairs or replacements are effected and
continuing expenses become due and payable.  If any one or

 

12

--------------------------------------------------------------------------------


 

more of the above conditions are not met, Beneficiary shall have the right to
apply all of the Condemnation Proceeds, after deductions as herein provided, to
the repayment of the outstanding balance of the Note, together with accrued
interest thereon, notwithstanding that said outstanding balance may not be due
and payable; and Beneficiary shall have not further obligation to make
disbursements pursuant to the Loan Agreement or any other Loan Documents.  If
the Condemnation Proceeds are not sufficient to repay the Note in full, Trustor
shall immediately pay any remaining balance, together with accrued interest
thereon.  Application or release of the Condemnation Proceeds as provided herein
shall not cure or waive any default or notice of default hereunder or under any
other Loan Document or invalidate any act done pursuant to such notice.

 

1.16.       Additional Security.  No other security now existing, or hereafter
taken, to secure the obligations secured hereby shall be impaired or affected by
the execution of this Deed of Trust; and all additional security shall be taken,
considered and held as cumulative.  The taking of additional security, execution
of partial releases of the security, or any extension of the time of payment of
the indebtedness shall not diminish the force, effect or lien of this Deed of
Trust and shall not affect or impair the liability of any maker, surety or
endorser for the payment of said indebtedness.  In the event Beneficiary at any
time holds additional security for any of the obligations secured hereby, it may
enforce the sale thereof or otherwise realize upon the same, at its option,
either before, concurrently, or after a sale is made hereunder.

 

1.17.       Appointment of Successor Trustee.  Beneficiary may, from time to
time, by a written instrument executed and acknowledged by Beneficiary, mailed
to Trustor and recorded in the county in which the Trust Estate is located and
by otherwise complying with the provisions of applicable law, substitute a
successor or successors to any Trustee named herein or acting hereunder; and
said successor shall, without conveyance from the Trustee predecessor, succeed
to all title, estate, rights, powers and duties of said predecessor.

 

1.18.       Successors and Assigns.  This Deed of Trust applies to, inures to
the benefit of and binds all parties hereto, their heirs, legatees, devisees,
administrators, executors, successors and assigns.  The term “Beneficiary” shall
mean the owner and holder of the Note, whether or not named as Beneficiary
herein.

 

1.19.       Inspections.  Upon three (3) Business Days notice to Trustor,
Beneficiary, or its agents, representatives or workers, are authorized to enter
at any reasonable time upon or in any part of the Trust Estate for the purpose
of inspecting the same and for the purpose of performing any of the acts it is
authorized to perform hereunder or under the terms of any of the Loan
Documents.  Beneficiary may upon three (3) Business Days notice to Trustor enter
its principal place of business for the purpose of examining its books and
records.

 

1.20.       Liens.  Trustor shall pay and promptly discharge, at Trustor’s cost
and expense, all monetary liens, encumbrances and charges upon the Trust Estate,
or any part thereof or interest therein other than the Permitted Exceptions (as
defined in the Loan Agreement); provided that Trustor shall have the right to
contest in good faith the validity of any such lien, encumbrance or charge in
accordance with the terms of the Loan Agreement or Section 1.09(d) hereof or
provided that the Trustor has furnished sufficient additional collateral to the
Beneficiary in its sole and

 

13

--------------------------------------------------------------------------------


 

absolute discretion.  If Trustor shall fail to remove and discharge any such
lien, encumbrance or charge as required hereby, then, in addition to any other
right or remedy of Beneficiary, Beneficiary may, but shall not be obligated to,
discharge the same, either by paying the amount claimed to be due, or by
procuring the discharge of such lien, encumbrance or charge by depositing in a
court a bond for the amount claimed or otherwise giving security for such claim,
or by procuring such discharge in such manner as is or may be prescribed by
law.  Trustor shall, within fifteen (15) days after demand therefor by
Beneficiary, pay to Beneficiary an amount equal to all costs and expenses
incurred by Beneficiary in connection with the exercise by Beneficiary of the
foregoing right to discharge any such lien encumbrance or charge, including
reasonable attorneys’ fees, together with interest thereon from the date of such
expenditure at the Default Interest Rate.

 

1.21.       Trustee’s Powers.  At any time, or from time to time, without
liability therefor and without notice to Trustor, upon written request of
Beneficiary and presentation of this Deed of Trust and the Note secured hereby
for endorsement, and without affecting the personal liability of any person for
payment of the indebtedness secured hereby or the effect of this Deed of Trust
upon the remainder of said Trust Estate, Trustee may (a) reconvey any part of
said Trust Estate, (b) consent in writing to the making of any map or plat
thereof, (c) join in granting any easement thereon, (d) or join in any extension
agreement or any agreement subordinating the lien or charge hereof.

 

1.22.       Beneficiary’s Powers.  Without affecting the liability of any other
person liable for the payment of any obligation herein mentioned, and without
affecting the lien or charge of this Deed of Trust upon any portion of the Trust
Estate not then or theretofore released as security of the full amount of all
unpaid obligations, Beneficiary may, from time to time and without notice (a)
release any person so liable, (b) extend the maturity or alter any of the terms
of any such obligation, (c) grant other indulgences, (d) release or reconvey or
cause to be released or reconveyed at any time at Beneficiary’s option any
parcel, portion or all of the Trust Estate, (e) take or release any other or
additional security for any obligation herein mentioned, or (f) make
compositions or other arrangements with debtors in relation thereto.

 

1.23.       Trade Names.  At the request of Beneficiary, Trustor shall execute a
certificate in form satisfactory to Beneficiary listing the trade names or
fictitious business names under which Trustor intends to operate the Trust
Estate or any business located thereon and representing and warranting that
Trustor does business under no other trade names or fictitious business names
with respect to the Trust Estate.  Trustor shall immediately notify Beneficiary
in writing of any charge in said trade names or fictitious business names, and
will, upon request of Beneficiary, execute any additional financing statements
and other certificates necessary to reflect the change in trade names or
fictitious business names.

 

1.24.       Leasehold.  If a leasehold estate constitutes a portion of the Trust
Estate, Trustor agrees not to amend, change terminate or modify such leasehold
estate or any interest therein without the prior written consent of
Beneficiary.  Consent to one amendment, change, agreement or modification shall
not be deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications.  Trustor agrees to
perform all obligations and agreements under said leasehold and shall not take
any action or omit to take any action which would effect or permit the
termination of said leasehold.  Trustor agrees to promptly

 

14

--------------------------------------------------------------------------------


 

notify Beneficiary in writing with respect to any default or alleged default by
any party thereto and respect to any default or alleged default by any party
thereto and to deliver to Beneficiary copies of all notices, demands, complaints
or other communications received or given by Trustor with respect to any such
default or alleged default.  Beneficiary shall have the option to cure any such
default and to perform any or all of Trustor’s obligations thereunder.  All sums
expended by Beneficiary in curing any such default shall be secured hereby and
shall be immediately due and payable without demand or notice and shall bear
interest from the date of expenditure at the Default Interest Rate.

 

ARTICLE II

ASSIGNMENT OF RENTS, ISSUES AND PROFITS

 

2.01.       Intentionally Omitted.

 

2.02.       Assignment to Trustee.  Trustor hereby assigns and transfers to
Trustee all the rents of the Trust Estate, and hereby gives to and confers upon
Trustee the right, power and authority to collect such rents.  Trustor
irrevocably appoints Trustee its true and lawful attorney-in-fact, at the option
of Beneficiary at any time and from time to time upon and after the occurrence
of an Event of Default, to demand, receive and enforce payment, to give
receipts, releases and satisfactions, and to sue, in the name of Trustor,
Trustee or Beneficiary, for all such rents, issues and profits and apply the
same to the indebtedness secured hereby; provided, however, that so long as an
Event of Default shall not have occurred hereunder and be continuing, Trustor
shall have the right to collect such rents.  Upon request of Beneficiary,
Trustor shall execute and deliver to Beneficiary, in recordable form, a specific
assignment of any Lease, now or hereafter affecting the Trust Estate or any
portion thereof, to further evidence the assignment hereby made.

 

2.03.       Election of Remedies.  Upon the occurrence of any Event of Default
hereunder Beneficiary may, at its option, exercise its rights (or cause the
Trustee to exercise) its rights hereunder.  If Beneficiary elects to exercise
its rights hereunder, Beneficiary or Trustee may, at any time without notice,
either in person, by agent or by a receiver appointed by a court, enter upon and
take possession of all or any portion of the Trust Estate, enforce all Leases,
collect all Rents, including those past due and unpaid, and apply the same, to
the costs and expenses of operation and collection, including, without
limitation, attorneys’ fees and costs, and to any indebtedness then secured
hereby, and in such order as Beneficiary may determine.  In connection with the
exercise by Beneficiary of its rights hereunder, Trustor agrees that Beneficiary
shall have the right to specifically enforce such rights and to obtain the
appointment of a receiver in accordance with the provision of Section 5.05
hereof without regard to the value of the Trust Estate or the adequacy of any
security for the obligations then secured hereby.  The collection of such Rents
or the entering upon and taking possession of the Trust Estate, or the
application thereof as aforesaid, shall not cure or waive any default or notice
of default hereunder or invalidate any act done in response to such default or
pursuant to such notice of default, or be deemed or construed to make
Beneficiary a mortgagee-in-possession of the Trust Estate or any portion
thereof.

 

15

--------------------------------------------------------------------------------


 

ARTICLE III

TRUSTOR’S REPRESENTATIONS

 

3.01.       Trustor’s Representations.  Trustor hereby represents and covenants
to Beneficiary that:

 

(a)           Trustor is lawfully seized of the Trust Estate hereby mortgaged,
granted and conveyed and has the right to mortgage, grant and convey the Trust
Estate that the Trust Estate is unencumbered except for the Permitted Exceptions
and that Trustor will warrant and defend generally the title to the Trust Estate
or any portion thereof, against any and all claims and demands, subject only to
the schedule of exceptions, if any, listed in the title insurance policy
insuring Beneficiary’s interest in the Premises.



(b)           The execution, delivery and performance of the Note and the other
Loan Documents (i) have received all necessary governmental approval; (ii) do
not violate any provision of any law, any order of any court or agency of
government or any indenture, agreement or other instrument to which Trustor is a
party, or by which it or any portion of the Premises is bound; and (iii) are not
in conflict with, nor will it result in breach of, or constitute (with due
notice and/or lapse of time) a default under any indenture, agreement, or other
instrument, or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever, upon any of its property or assets, except
as contemplated by the provisions of this Deed of Trust.

 

(c)           The Note and the other Loan Documents, when executed and delivered
by Trustor will constitute the legal, valid and binding obligations of Trustor
and all other obligors named therein, if any, in accordance with their
respective terms.

 

(d)           All other information, reports, papers, balance sheets, statements
of profit and loss, and data given to Beneficiary or its agents and employees
regarding Trustor or any other party obligated under the terms of the Note or
any of the other Loan Documents are accurate and correct in all material
respects, and are complete insofar as completeness may be necessary to give
Beneficiary a true and accurate knowledge of the subject matter.

 

(e)           There is not now pending against or affecting Trustor or any other
party obligated under the terms of the Note or any of the other Loan Documents,
nor, to the best of Trustor’s knowledge, is there threatened any action, suit or
proceeding at law, in equity or before any administrative agency which, if
adversely determined, would materially impair or affect the financial condition
or operation of Trustor.

 

3.02.       Hazardous Waste.  Based solely on the Environmental Reports (as such
term is defined in the Loan Agreement), Trustor represents and warrants that the
Premises are in compliance with all “Environmental Laws” (as hereinafter
defined); that, there are no conditions existing that require cleanup, removal
or other remedial action pursuant to any Environmental Laws; that Trustor is not
a party to any litigation or administrative proceeding, nor, to the best of
Trustor’s knowledge, is there any litigation or administrative proceeding
contemplated or threatened which would assert or allege any violation of any
Environmental Laws; that neither the Premises nor Trustor is subject to any
judgment, decree, order or citation related to or arising out of any
Environmental Laws; and that

 

16

--------------------------------------------------------------------------------


 

no permits or licenses are required under any Environmental Laws regarding the
Premises.  The term “Environmental Laws” shall mean any and all federal, state
and local laws, statutes, regulations, ordinances, codes, rules and other
governmental restrictions or requirements relating to the environment or
hazardous substances, including without limitation the Federal Solid Waste
Disposal Act, the Federal Clean Air Act, the Federal Clean Water Act, the
Federal Resource Conservation and Recovery Act of 1976 and the Federal
Comprehensive Environmental Responsibility, Cleanup and Liability Act of 1980,
as well as all regulations of the United States Environmental Protection Agency,
the Nuclear Regulatory Agency and any state department of natural resources or
state environmental protection agency of the State of California now or at any
time hereafter in effect.  Trustor covenants and agrees to comply with all
applicable Environmental Laws; to provide to Beneficiary immediately upon
receipt copies of any correspondence, notice, pleading, citation, indictment,
complaint, order or other document received by Trustor asserting or alleging a
circumstance or condition that requires or may require a cleanup, removal or
other remedial action under any Environmental Laws, or that seeks criminal or
punitive penalties for an alleged violation of any Environmental Laws; and to
advise Beneficiary in writing as soon as Trustor becomes aware of any condition
or circumstances which makes any of the representations or statements contained
in this Paragraph incomplete or inaccurate.  In the event Beneficiary obtains or
receives written evidence that any such circumstance might exist, Trustor
agrees, at Trustor’s expense and at the request of Beneficiary, to permit an
environmental audit to be conducted by Beneficiary or an independent agent
selected by Beneficiary.  This provision shall not relieve Trustor from
conducting its own environmental audits or taking any other steps necessary to
comply with any Environmental Laws.  If, in the opinion of Beneficiary, there
exists any uncorrected violation by Trustor of an Environmental Law or any
condition which requires or may require any cleanup, removal or other remedial
action under any Environmental Laws, and such cleanup, removal or other remedial
action is not completed within the time period required under any applicable
Environmental Laws, the same shall, at the option of Beneficiary constitute a
default hereunder, without further notice or cure period provided, however that
if Trustor has commenced appropriate cleanup, removal or remedial action within
the aforesaid period and is, in Beneficiary’s discretion, diligently pursuing
same, then the foregoing shall not constitute a default.  Trustor and
Beneficiary agree that:  (a) this Section 3.02 is intended as Beneficiary’s
written request for information (and Trustor’s response) concerning the
environmental condition of the real property security as required by California
Code of Civil Procedure Section 726.5; and (b) this Section 3.02 (together with
any indemnity applicable to a breach of this Section 3.02) with respect to the
environmental condition of the real property security is intended by Trustor and
Beneficiary to be an “environmental provision” for purposes of California Code
of Civil Procedure Section 736.  Further, it is expressly understood and agreed
that Trustor’s duty to indemnify Beneficiary pursuant to the Loan Documents with
respect to the environmental condition of the real property security shall,
except as provided to the contrary herein, survive: (x) any judicial or
nonjudicial foreclosure under this Deed of Trust, or the transfer of the Trust
Estate in lieu thereof; (y) the release and reconveyance or cancellation of the
Deed of Trust; and (z) the satisfaction of all of Trustor’s obligations under
the Loan Documents.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV

INTENTIONALLY OMITTED

 

ARTICLE V

REMEDIES UPON DEFAULT

 

5.01.       Events of Default.  Each of the following events shall constitute a
default (“Event of Default”) under this Deed of Trust:

 

(a)           Failure of Trustor to pay within ten (10) days of the date when
due any sum secured hereby, including but not limited to any installment of
principal thereof or interest thereon;

 

(b)           Failure of Trustor to perform or observe any other covenant,
warranty or other provision contained in this Deed of Trust and not otherwise
covered in any of the other provisions of this Section 5.01, for a period in
excess of thirty (30) days after the date on which notice of the nature of such
failure is given by Beneficiary to Trustor (provided, however, that if such
default is susceptible to cure but cannot by the use of reasonable efforts be
cured within such thirty (30) day period, such default shall not constitute an
Event of Default if and so long as Trustor has commenced to cure such default
within such thirty (30) day period and thereafter is proceeding to cure such
default continuously and diligently in Beneficiary’s reasonable judgment and
such default, in any event, is cured not later than ninety (90) days after the
occurrence of such default);

 

(c)           The occurrence of any default or event of default under the terms
of any of the other Loan Documents which is not cured within any applicable
notice and/or cure period; or

 

(d)           A default under any deed of trust subordinate to this Deed of
Trust which is not cured within any applicable notice and/or cure period.

 

5.02.       Acceleration Upon Default, Additional Remedies.  Upon the occurrence
of an Event of Default, Beneficiary may, at its option, declare all indebtedness
secured hereby to be immediately due and payable without any presentment,
demand, protest or notice of any kind.  Thereafter Beneficiary may:

 

(a)           Either in person or by agent, with or without bringing any action
or proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, enter upon and take possession of the Trust Estate, or
any part thereof, in its own name or in the name of Trustee, and do any acts
which it deems reasonably necessary to preserve the value, marketability or
rentability of the Trust Estate, or any part thereof or interest therein,
increase the income therefrom or protect the security hereof and, with or
without taking possession of the Trust Estate, sue for or otherwise collect the
rents, issues and profits thereof, including those past due and unpaid, and
apply the same, less costs and expenses of operation and collection including,
without limitation, attorneys’ fees, upon any indebtedness secured hereby, all
in such order as Beneficiary may determine.  The entering upon and taking
possession of the Trust Estate, the collection of such rents, issues and profits

 

18

--------------------------------------------------------------------------------


 

and the application thereof as aforesaid, shall not cure or waive any default or
notice of default hereunder or invalidate any act done in response to such
default or pursuant to such notice of default and, notwithstanding the
continuance in possession of all or any portion of the Trust Estate or the
collection, receipt and application of rents, issues or profits, Trustee or
Beneficiary shall be entitled to exercise every right provided for in any of the
Loan Documents or by law upon occurrence of any Event of Default, including the
right to exercise the power of sale;

 

(b)           Commence an action to foreclose this Deed of Trust as a mortgage,
appoint a receiver, or specifically enforce any of the covenants hereof;

 

(c)           Deliver to Trustee a written declaration of default and demand for
sale, and a written notice of default and election to cause Trustor’s interest
in the Trust Estate to be sold, which notice Trustee or Beneficiary shall cause
to be duly filed for record in the Official Records of the County in which the
Trust Estate is located; or

 

(d)           Exercise all other rights and remedies provided herein, in any
Loan Document or other document or agreement now or hereafter securing all or
any portion of the obligations secured hereby, or by law.

 

5.03.       Foreclosure By Power of Sale.  Should Beneficiary elect to foreclose
by exercise of the power of sale herein contained, Beneficiary shall notify
Trustee and shall deposit with Trustee this Deed of Trust and the Note and such
receipts and evidence of expenditures made and secured hereby as Trustee may
require.

 

(a)           Upon receipt of such notice from Beneficiary, Trustee shall cause
to be recorded, published and delivered to Trustor such Notice of Default and
Election to Sell as then required by law and by this Deed of Trust.  Trustee
shall, without demand on Trustor, after lapse of such time as may then be
required by law and after recordation of such Notice of Default and after Notice
of Sale having been given as required by law, sell the Trust Estate at the time
and place of sale fixed by it in said Notice of Sale, either as a whole, or in
separate lots or parcels or items as Trustee shall deem expedient, and in such
order as it may determine, at public auction to the highest bidder for cash in
lawful money of the United States payable at the time of sale.  Trustee shall
deliver to such purchaser or purchasers thereof its good and sufficient deed or
deeds conveying the property so sold, but without any covenant or warranty,
express or implied.  The recitals in such deed of any matters or facts shall be
conclusive proof of the truthfulness thereof.  Any person, including, without
limitation, Trustor, Trustee or Beneficiary, may purchase at such sale.

 

(b)           After deducting all costs, fees and expenses of Trustee and of
this Trust, including costs of evidence of title in connection with sale and
reasonable attorneys’ fees and costs, Trustee shall apply the proceeds of sale
in the following priority, to payment of:  (i) first, all sums expended under
the terms hereof, not then repaid, with accrued interest at the Agreed Rate; 
(ii) second, all other sums then secured hereby; and (iii) the remainder, if
any, to the person or persons legally entitled thereto.

 

19

--------------------------------------------------------------------------------


 

(c)           Subject to California Civil Code Section 2924g, Trustee may
postpone sale of all or any portion of the Trust Estate by public announcement
at such time and place of sale, and from time to time thereafter may postpone
such sale by public announcement or subsequent notice of sale, and without
further notice make such sale at the time fixed by the last postponement, or
may, in its discretion, give a new notice of sale.

 

5.04.       Grant of Security Interest.  In addition to and not in substitution
for any other interest granted herein, Trustor hereby grants to Beneficiary an
express security interest in, and mortgages to the Beneficiary, all goods, types
and items of property owned by the Trustor which are described in Subsection (a)
below (herein, the “Equipment”) whether now or hereafter erected on or placed in
or upon the Premises or any part thereof, and all replacements thereof,
additions and accessions thereto and products and proceeds thereof, to further
secure the payment of the Note, the payment of all other sums due from the
Trustor to the Beneficiary, and the performance by Trustor of all the covenants
and agreements set forth herein.  Trustor represents and covenants that, except
for the security interest granted hereby, Trustor is the owner of the Equipment
free from any adverse lien, security interest or encumbrance and that Trustor
has made payment in full for all such Equipment; and Trustor will defend and
protect the Equipment and title thereto against all claims and demands of all
persons at any time claiming the Equipment or any interest therein.  Trustor
will upon request from Beneficiary deliver to Beneficiary such further security
agreements, chattel mortgages, financing statements and evidence of ownership of
such items as Beneficiary may reasonably request.

 

(a)           The security interest hereby granted to Beneficiary shall cover
the following types or items of property now or hereafter owned by the Trustor
and used in connection with, and located upon, the Premises: All property
described in Exhibit B attached hereto.  In addition, Trustor hereby grants to
Beneficiary an express security interest in all tenements, hereditaments,
easements, appendages, licenses, privileges and appurtenances belonging or in
any way appertaining to the Trust Estate, and all interests in property, rights
and franchises or any part thereof, together with all the reversions and
remainders, and to the extent permitted by law, all rents, tolls, issues and
profits from the Trust Estate, and all the estate, right, title, interest and
claims whatsoever, at law and in equity, which Trustor now has or may hereafter
acquire with respect to the Trust Estate and the Equipment.

 

(b)           Upon the occurrence of an Event of Default, Beneficiary may
proceed in any sequence: (i) to exercise its rights hereunder with respect to
all or any portion of the Trust Estate and all or any portion of the Collateral;
and (ii) to exercise its rights under the security interest granted herein with
respect to all or any portion of the collateral in accordance with the
provisions of Section 9501(4) of the California Commercial Code.

 

5.05.       Appointment of Receiver.  Upon the occurrence of an Event of Default
hereunder, Beneficiary, as a matter of right and without notice to Trustor or
anyone claiming under Trustor, and without regard to the then value of the Trust
Estate or the adequacy of any security for the obligations then secured hereby,
shall have the right to apply to any court having jurisdiction to appoint a
receiver or receivers of the Trust Estate, and, except to the extent that
Trustor is entitled to withhold consent or receive notice by law, Trustor hereby
irrevocably consents to such appointment and waives notice of any application
therefor.  Any such receiver or receivers shall have all the usual

 

20

--------------------------------------------------------------------------------


 

powers and duties of receivers in like or similar cases and all the powers and
duties of Beneficiary in case of entry as provided herein and shall continue as
such and exercise all such powers until the later of (a) the date of
confirmation of sale of the Trust Estate; (b) the disbursement of all proceeds
of the Trust Estate collected by such receiver and the payment of all expenses
incurred in connection therewith; or (c) the termination of such receivership
with the consent of Beneficiary or pursuant to an order of a court of competent
jurisdiction.

 

5.06.       Remedies Not Exclusive.  Subject to applicable law, Trustee and
Beneficiary, and each of them, shall be entitled to enforce payment and
performance of any indebtedness or obligations secured hereby and to exercise
all rights and powers under this Deed of Trust or under any Loan Document or
other agreement or any laws now or hereafter in force, notwithstanding some or
all of the said indebtedness and obligations secured hereby may now or hereafter
be otherwise secured, whether by mortgage, deed of trust, pledge, lien,
assignment or otherwise.  Neither the acceptance of this Deed of Trust nor its
enforcement whether by court action or pursuant to the power of sale or other
powers herein contained, shall prejudice or in any manner affect Trustee’s or
Beneficiary’s right to realize upon or enforce any other security now or
hereafter held by Trustee or Beneficiary, it being agreed that Trustee and
Beneficiary, and each of them, shall be entitled to enforce this Deed of Trust
and any other security now or hereafter held by Beneficiary or Trustee in such
order and manner as they or either of them may in their absolute discretion
determine.  No remedy herein conferred upon or reserved to Trustee or
Beneficiary is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute.  Every power or remedy given by any of the Loan Documents
to Trustee or Beneficiary or to which either of them may be otherwise entitled,
may be exercised, concurrently or independently, from time to time and as often
as may be deemed expedient by Trustee or Beneficiary and either of them may
pursue inconsistent remedies

 

5.07.       Request for Notice.  Trustor hereby requests a copy of any notice of
default and that any notice of sale hereunder be mailed to it at the address set
forth in Section 7.05 of this Deed of Trust.

 

ARTICLE VI

 

6.01.       Financing Statement and Fixture Filing.

 

(a)           This Deed of Trust constitutes a financing statement filed as a
fixture filing in the Official Records of the County Recorder of the county in
which the Premises is located with respect to any and all Fixtures (as
hereinafter defined) included within the term “Improvements” as used herein and
with respect to any goods, collateral or other personal property that may now be
or hereafter become Fixtures.  As used herein, the term “Fixtures” shall mean
all fixtures located upon or within the Improvements or now or hereafter
installed in, or used in connection with any of the Improvements, including, but
not limited to, any and all partitions, screens, awnings, motors, engines,
boilers, furnaces, pipes, plumbing, elevators, cleaning and sprinkler systems,
fire extinguishing apparatus and equipment, water tanks, heating, ventilating,
air conditioning, air cooling equipment, refrigerators, washer and dryer units,
and gas and electric machinery, appurtenances and equipment, whether or not

 

21

--------------------------------------------------------------------------------


 

permanently affixed to the Premises or the Improvements.

 

(b)           It is understood and agreed that, to protect Beneficiary against
the effect of California Commercial Code Section 9313, as amended from time to
time, in the event that (x) any Fixture owned by Trustor on the Trust Estate, or
any part thereof, is replaced or added to, or any new Fixture owned by Trustor
is installed by Trustor, and in each case such Fixture has a cost or fair market
value in excess of Ten Thousand and No/100 Dollars ($10,000.00), and (y) such
Fixture is or may be subject to a security interest held by a seller or any
other party:

 

(i)            Trustor or any owner of all or any part of the Trust Estate
shall, before the replacement, addition or installation of any such Fixture,
obtain the prior written approval of Beneficiary, and give Beneficiary written
notice that a security agreement with respect to such Fixture has been or will
be consummated, which notice shall contain the following information:

 

(A)          a description of the Fixtures to be replaced, added to, installed
or substituted;

 

(B)           a recital of the location at which the Fixtures will be replaced,
added to, installed or substituted;

 

(C)           a statement of the name and address of the holder and amount of
the security interest; and

 

(D)          the date of the purchase of such Fixtures.

 

Neither this subparagraph nor any consent by Beneficiary pursuant to this
subparagraph shall constitute an agreement to subordinate any right of
Beneficiary in Fixtures or other property covered by this Deed of Trust.

 

(ii)           Unless Beneficiary has given Trustor its prior written approval
of a proposed security agreement as provided in Section 6.01 (b)(i) hereof,
Beneficiary may, at its option, at any time, pay the balance due under said
security agreement and the amount so paid shall be (A) secured by this Deed of
Trust and shall be a lien on the Trust Estate enjoying the same priorities
vis-a-vis the estates and interests encumbered hereby as this Deed of Trust, and
(B) payable on demand with interest at the Agreed Rate from the time of such
payment as aforesaid; and the Beneficiary shall have the privilege of acquiring
by assignment from the holder of said security interest any and all contract
rights, accounts receivable, chattel paper, negotiable or non-negotiable
instruments, or other evidence of Trustor’s indebtedness for such Fixtures, and,
upon acquiring such interest aforesaid by assignment, shall have the right to
enforce the security interest as assignee thereof, in accordance with the terms
and provisions of the California Commercial Code, as amended or supplemented,
and in accordance with the law.

 

(iii)          The provisions of subparagraph (ii) above shall not apply if the
goods

 

22

--------------------------------------------------------------------------------


 

that may become Fixtures are of at least equivalent value and quality as any
property being replaced and if the rights of the party holding such security
interest have been expressly subordinated, at no cost to Beneficiary, to the
lien of this Deed of Trust in a manner satisfactory to Beneficiary, including,
without limitation, at the option of Beneficiary providing to Beneficiary a
satisfactory opinion of counsel to the effect that this Deed of Trust
constitutes a valid and subsisting lien on such Fixtures which is not
subordinate to the lien of such security interest under any applicable law,
including, without limitation, the provisions of Section 9313 of the California
Commercial Code.

 

ARTICLE VII

MISCELLANEOUS

 

7.01.       Amendments.  This Deed of Trust or any provision hereof cannot be
waived, changed, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of any waiver, change,
discharge or termination is sought.

 

7.02.       Trustor Waiver of Rights.  Trustor waives to the extent permitted by
law, (a) the benefit of all laws now existing or that may hereafter be enacted
providing for any appraisement before sale of any portion of the Trust Estate,
and, (b) all rights of redemption, valuation, appraisement, stay of execution,
notice of election to mature or declare due the whole of the secured
indebtedness and marshaling in the event of foreclosure of the liens hereby
created, and (c) all rights and remedies which Trustor may have or be able to
assert by reason of the laws of the State of California pertaining to the rights
and remedies of sureties; provided, however, nothing contained herein shall be
deemed to be a waiver of Trustor’s rights under Section 2924c of the California
Civil Code.

 

7.03.       Statements by Trustor.  Trustor shall, within ten (10) days after
written notice thereof from Beneficiary, deliver to Beneficiary a written
statement stating to Trustor’s knowledge the unpaid principal of and interest on
the Note and any other amounts secured by this Deed of Trust and stating whether
any offset or defense exists against such principal and interest.

 

7.04.       Reconveyance by Trustee.  Upon written request of Beneficiary
stating that all sums secured hereby have been paid in full, and upon surrender
of this Deed of Trust and the Note to Trustee for cancellation and retention,
and upon payment by Trustor of Trustee’s fees, Trustee shall reconvey to
Trustor, or to the person or persons legally entitled thereto, without warranty,
any portion of the Trust Estate then held hereunder.  The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof.  The grantee in any reconveyance may be described as “the
person or persons legally entitled thereto.”  Notwithstanding anything to the
contrary contained in this Deed of Trust, Trustor may obtain a partial release
of this Deed of Trust with respect to a Condominium upon its compliance with and
satisfaction of the provisions of Article IV of this Deed of Trust, and the
applicable provisions of the Loan Agreement.

 

7.05.       Notices.  Any notice, demand or other communication required or
permitted hereunder shall be deemed given (i) upon receipt when delivered or if
sent by nationally recognized

 

23

--------------------------------------------------------------------------------


 

overnight air courier, or (ii) two (2) business days after being deposited in
the United States certified mail, return receipt requested, properly addressed
to the party, at the address of such party set forth below:

 

To Beneficiary:

 

Amster Trading Company Charitable Remainder Trust

 

 

dated March 10, 2003

 

 

23811 Chagrin Boulevard, Suite 200

 

 

Beachwood, Ohio  44122

 

 

Attention:  Howard Amster, Trustee

 

 

 

With a copy to:

 

Ulmer & Berne LLP

 

 

Penton Media Building

 

 

1300 East Ninth Street, Suite 900

 

 

Cleveland, Ohio 44114

 

 

Attention:  Robert A. Fein, Esq.

 

 

 

To Trustor:

 

Horizon Group Properties, L.P.

 

 

77 West Wacker Drive, Suite 4200

 

 

Chicago, Illinois  60601

 

 

Attention:  Gary J. Skoien

 

 

 

With a copy to:

 

Schiff Hardin & Waite

 

 

6600 Sears Tower

 

 

Chicago, Illinois 60606

 

 

Attention:  David A. Grossberg, Esq.

 

 

 

To Trustee:

 

First American Title

 

 

1850 South Central Street

 

 

Visalia, California 93277

 

or such other address the party to receive such notice may have theretofore
furnished to all other parties by notice in accordance herewith.

 

7.06.       Acceptance by Trustee.  Trustee accepts this Trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law.

 

7.07.       Captions.  The captions or headings at the beginning of each Section
hereof are for the convenience of the parties and are not a part of this Deed of
Trust.

 

7.08.       Invalidity of Certain Provisions.  Every provision of this Deed of
Trust is intended to be severable.  In the event any term of provision hereof is
declared to be illegal or invalid for any reason whatsoever by a court of
competent jurisdiction, such illegality or invalidity shall not affect the
balance of the terms and provisions hereof, which terms and provisions shall
remain binding and enforceable.  If the lien of this Deed of Trust is invalid or
unenforceable as to any part of the debt, or if the lien is invalid or
unenforceable as to any part of the Trust Estate, the unsecured or partially
secured portion of the debt shall be completely paid prior to the payment of the
remaining and

 

24

--------------------------------------------------------------------------------


 

secured or partially secured portion of the debt, and all payments made on the
debt, whether voluntary or under foreclosure or other enforcement action or
procedure, shall be considered to have been first paid on and applied to the
full payment of that portion of the debt which is not secured or fully secured
by the lien of this Deed of Trust.

 

7.09.       Subrogation.  To the extent that proceeds of the Note are used to
pay any outstanding lien, charge or prior encumbrance against the Trust Estate,
such proceeds have been or will be advanced by Beneficiary at Trustor’s request
and Beneficiary shall be subrogated to any and all rights and liens held by any
owner or holder of such outstanding liens, charges and prior encumbrances,
irrespective of whether said liens, charges or encumbrances are released.

 

7.10.       Attorneys’ Fees.  If the Note is not paid when due or if any Event
of Default occurs, Trustor promises to pay all costs of enforcement and
collection, including but not limited to, reasonable attorneys’ fees and costs,
whether or not such enforcement and collection includes the filing of a lawsuit.

 

7.11.       No Merger of Lease.  If both lessor’s and lessee’s estate under any
lease or any portion thereof which constitutes a part of the Trust Estate shall
at any time become vested in the owner, this Deed of Trust and the lien created
hereby shall not be destroyed or terminated by application of the doctrine of
merger unless Beneficiary so elects as evidenced by recording a written
declaration so stating, and, unless and until Beneficiary so elects, Beneficiary
shall continue to have and enjoy all of the rights and privileges of Beneficiary
as to the separate estates.  In addition, upon the foreclosure of the lien
created by this Deed of Trust on the Trust Estate pursuant to the provisions
hereof, any leases or subleases then existing and affecting all or any portion
of the Trust Estate shall not be destroyed or terminated by application of the
law of merger or as a matter of law or as a result of such foreclosure unless
Beneficiary or any purchaser at such foreclosure sale shall so elect.

 

7.12.       Governing Law.  The creation, perfection, priority and enforcement
of the lien created by this Deed of Trust shall be governed by and construed in
accordance with the laws of the State of California and in all other respects
this Deed of Trust shall be governed by the internal laws of the State of
Illinois without regard to principles of conflicts of law.  Enforcement of the
Loan Agreement, the Note secured by this Deed of Trust and the other Loan
Documents, except as otherwise expressly provided therein, shall be governed by
and construed in accord with the internal laws of the State of Illinois without
regard to principles of conflicts of law.

 

7.13.       Joint and Several Obligations.  Should this Deed of Trust be signed
by more than one party, all obligations herein contained shall be deemed to be
the joint and several obligations of each party executing the Deed of Trust. 
Any married person signing this Deed of Trust agrees that recourse may be had
against community assets and against his or her separate property for the
satisfaction of all obligations contained herein.

 

7.14.       Interpretation.  In this Deed of Trust the singular shall include
the plural and the masculine shall include the feminine and neuter and vice
versa, if the context so requires.

 

25

--------------------------------------------------------------------------------


 

7.15.       Counterparts.  This Deed of Trust may be executed and acknowledged
in counterparts, all of which executed and acknowledged counterparts shall
together constitute a single document.  Signature and acknowledgment pages may
be detached from the counterparts and attached to a single copy of this document
to physically form one document, which may be recorded.

 

7.16.       Completion of Construction.  This Deed of Trust is a Construction
Deed of Trust within the meaning of California Commercial Code Section 9313 for
purposes of subdivision (6) of said statute “completion of construction” shall
not be deemed to occur prior to completion of all work, and installation or
incorporation into the improvements of all materials, for which sums secured
hereby are disbursed by Beneficiary.

 

7.17.       Further Assurances.  Trustor, Beneficiary and Trustee agree to do or
to cause to be done such further acts and things and to execute and deliver or
to cause to be executed and delivered such additional assignments, agreements,
powers and instruments, as any of them may reasonably require or deem advisable
to keep valid and effective the charges and lien hereof, to carry into effect
the purposes of this Deed of Trust or to better assure an confirm unto any of
them their rights, powers and remedies hereunder; and, upon request by
Beneficiary, shall supply evidence of fulfillment of each of the covenants
herein contained concerning which a request for such evidence has been made.

 

7.18.       Nonforeign Entity.  Section 1445 of the Internal Revenue Code of
1986, as amended (the “Internal Revenue Code”) and Section 18805 of the
California Revenue and Taxation Code provides that a transferee of a U.S. real
property interest must withhold tax if the transferor is a foreign person.  To
inform Beneficiary that the withholding of tax will not be required in the event
of the disposition of the Premises or Improvements pursuant to the terms of this
Deed of Trust, Trustor hereby certifies, under penalty of perjury, that:

 

(a)           Trustor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate, as those terms are defined in the Internal Revenue Code
and the regulations promulgated thereunder; and

 

(b)           Trustor’s U.S. employer identification number is 38-3414551; and

 

(c)           Trustor’s principal place of business is 5000 Hakes Drive,
Muskegon, Michigan 49441.

 

It is understood that Beneficiary may disclose the contents of this
certification to the Internal Revenue Service and the California Franchise Tax
Board and that any false statement contained herein could be punished by fine,
imprisonment or both.  Trustor covenants and agrees to execute such further
certificates, which shall be signed under penalty of perjury, as Beneficiary
shall reasonably require.  The covenant set forth herein shall survive the
foreclosure of the lien of this Deed of Trust or acceptance of a deed in lieu
thereof.

 

7.19.       Substitution of New Legal Description for the Premises.  The legal
description of the Premises attached as Exhibit A to this Deed of Trust is a
metes and bounds description of the Premises (the “Metes and Bounds Legal
Description”).  The Premises will, upon the completion of

 

26

--------------------------------------------------------------------------------


 

the reconfiguration of various parcels comprising the Tulare Outlet Center (the
“Reconfiguration”), be platted and described as the parcel depicted as Parcel 2
on Exhibit C attached to this Deed of Trust (the “Platted Legal Description”). 
Trustor shall cause the Reconfiguration to be completed by the Term Loan Period
Commencement Date and, upon completion of the Reconfiguration, the parties shall
enter into a modification agreement of this Deed of Trust reasonably acceptable
to Beneficiary (the “Modification of Deed of Trust”), which shall provide that
the Metes and Bounds Description shall be deleted from this Deed of Trust and
replaced with the Platted Legal Description which shall thereafter for all
purposes be subject to this Deed of Trust.  Beneficiary agrees that, upon
Trustor’s completion of the Reconfiguration, Beneficiary shall execute and
deliver the Modification of Deed of Trust for the purpose of substituting the
Platted Legal Description for the Metes and Bounds Legal Description. 
Beneficiary’s obligation to enter into the Modification of Deed of Trust as
provided in the prior sentence is conditioned upon the issuance by the Title
Insurer of an endorsement to the Title Policy such that the Title Policy insures
that this Deed of Trust as modified by the Modification of Deed of Trust creates
a first lien on the Platted Legal Description with the same priority as the lien
created by this Deed of Trust.

 

[SIGNATURE PAGE FOLLOWS]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day and
year first above written.

 

 

TRUSTOR:

 

 

 

HORIZON GROUP PROPERTIES, L.P., a

 

Delaware limited partnership

 

 

 

By:

Horizon Group Properties, Inc.

 

Its:

General Partner

 

 

 

 

 

By:

 

/s/ David Tinkham

 

 

 

 

David Tinkham,

 

 

 

Senior Vice President / CFO

 

28

--------------------------------------------------------------------------------


 

STATE OF

 

)

 

 

)  SS:

COUNTY OF

 

)

 

On April      , 2003, before me,                               , a Notary Public
in and for said State, personally appeared David Tinkham personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity as Senior Vice President / CFO of Horizon
Group Properties, Inc., a Maryland corporation, in its capacity as the general
partner of Horizon Group Properties, L.P., a Delaware limited partnership, on
behalf of said limited partnership.

 

WITNESS my hand and official seal.

 

 

Signature:

 

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Real property in the City of Tulare, County of Tulare, State of California,
described as follows:

 

That portion of Parcel 4 and the ‘REMAINDER’ parcel of Parcel Map No. 4406, in
the City of Tulare, County of Tulare, State of California, as per Map recorded
in Book 45, Page 11 of Parcel Maps, in the office of the County Recorder of Said
County and Situated in Section 35, Township 19 South, Range 24 East, Mount
Diablo Base and Meridian, more particularly described as follows:

 

COMMENCING at the northwesterly corner of said ‘REMAINDER’ parcel; thence S
30°45’35” E 486.95 feet along the westerly line thereof; thence North 59°41’05”
E 212.98 feet; thence South 30°18’55” East 275.86 feet to the beginning of a
tangent curve concave to the southwest having a radius of 99.50 feet; thence
southeasterly 18.84 feet along said curve through a central angle of 10°50’49”;
thence South 19°28’06”E 13.78 feet to the beginning of a tangent curve concave
to the northeast having a radius of 100.50 feet; thence Southeasterly 19.03 feet
along said curve through a central angle of 10°50’49”; thence South 30°18’55” E
2.47 feet to the TRUE POINT OF BEGINNING; thence South 30°18’55” E 115.70 feet;
thence South 14°41’05” W 25.49 feet; thence South 59°41’05” W 7.07 feet; thence
South 30°18’55” E 116.21 feet; thence North 59°41’05” E 17.17 feet; thence South
30°18’55” E 113.92 feet; thence South 59°41’05” W 117.17 feet; thence North
30°18’55” W 363.85 feet; thence North 59°41’05” E 125.10 feet to the POINT OF
BEGINNING.

 

Excepting therefrom all oil, gas and/or minerals in and under said land and
rights incidental to the development of the same, as reserved by California
Lands Incorporated, a corporation, in Deed dated October 15, 1936, recorded
December 19, 1936 in Book 707, Page 309 of Official Records of Tulare County.

 

30

--------------------------------------------------------------------------------


 

Excepting therefrom the following described land:

 

Commencing at the northeasterly corner of Parcel 4, Thence S30°18’55” East 9.07
feet; Thence N59°41’05” East 21.10 feet; Thence S30°18’55” East 275.86 feet to
the beginning of a tangent curve concave to the Southwest having a radius of
99.50 feet; Thence Southeasterly 18.84 feet along said curve through a central
angle of 10°50’49”; Thence S19°28’06” East 13.78 feet to the beginning of a
tangent curve concave to the Northeast having a radius of 100.5 feet; Thence
Southeasterly 19.03 feet along said curve through a central angle of 10°50’49”;
Thence S30°18’55” East 99.56 feet to the true point of beginning; Thence
S30°18’55” East 18.61 feet; Thence S14°41’05” West 25.49 feet; Thence S59°41’05”
West 7.07 feet; Thence S30°18’55” East 116.21 feet; Thence S59°42’35” West 4.83
feet; Thence N30°18’55” West 136.75 feet; Thence N59°41’05” East 13.45 feet;
Thence N15°22’01” East 23.03 feet to the point of beginning.

 

Also excepting therefrom the following described land:

 

Beginning at the Southeasterly corner of said Parcel 4, thence S59°36’20” West
1.25 feet; Thence N30°18’55” West 113.92 feet; Thence N59°35’14” East 1.25 feet;
Thence S30°18’55” East 113.92 feet to the point of beginning.

 

Also excepting therefrom the following described land:

 

Beginning at the Southwesterly corner of said Parcel 4, Thence N30°18’55” West
363.85 feet; Thence N59°41’05” East 1.33 feet; Thence S30°18’55” East 363.85
feet; Thence S59°45’32” West 1.33 feet to the point of beginning.

 

APN:  Portion of 166-030-050 and 166-030-051.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DESCRIPTION OF COLLATERAL

 

An express security interest is granted in the following:

 

1.             All of Trustor’s right, title and interest in personal property
of any kind or nature whatsoever, whether tangible or intangible, which is used
or will be used in the construction of, or is or will be placed in or upon, or
is derived from or used in connection with, the maintenance, use, occupancy or
enjoyment of the real property and the buildings and improvements constructed
thereon located in Tulare, California.

 

All of the above buildings are or will be located on the land (the “Premises”)
legally described in Exhibit A of the instrument to which this Exhibit B is
attached.

 

2.             The security interest granted herein attaches, without
limitation, to Trustor’s interest in all accounts, documents, instruments,
chattel paper, equipment, machinery, fixtures, general intangibles, inventory
(as such terms are defined in the Uniform Commercial Code of the State of
California), furniture, carpeting and subcontracts for the construction,
reconstruction or repair of improvements, bonds, permits, licenses, guarantees,
warranties, causes of action, judgments, claims, profits, rents, security
deposits, utility deposits, refunds of fees, insurance premiums, deposits paid
to any governmental authority, letters of credit, insurance policies and
insurance proceeds, any awards that may be made by any condemning authority for
any partial or total taking of the Trust Property by condemnation or eminent
domain or any conveyance in lieu thereof, together with all present and future
attachments, accretions, accessions, replacements, and additions thereto and
products and proceeds thereof, together with all of Trustor’s interest in:

 

(a)             all machinery, furniture, furnishings, equipment, computer
software and hardware, fixtures (including, without limitation, all heating, air
conditioning, plumbing, lighting, communications, elevator, or kitchen
fixtures), cleaning apparatus, beds, linens, televisions, carpeting, telephones,
cash registers, computers, lamps, glassware, restaurant and kitchen equipment,
supplies, and other property of every kind and nature, whether tangible or
intangible, whatsoever owned by Trustor, or in which Trustor has or shall have
an interest, now or hereafter located upon the Premises and the Improvements, or
appurtenant thereto, and usable in connection with the present or future
operation and occupancy of the Premises and the Improvements (hereinafter
collectively called the “Equipment”), including any leases of any of the
foregoing, any deposits existing at any time in connection with any of the
foregoing, and the proceeds of any sale or transfer of the foregoing, and the
right, title and interest of Trustor in and to any of the Equipment that may be
subject to any “security interests” as defined in the Uniform Commercial Code,
as adopted and enacted by the state or state where the Trust Property is located
(the “Uniform Commercial Code”), superior in lien to the lien of this Deed of
Trust;

 

(b)             all awards or payments, including interest thereon, that may
heretofore and hereafter be made with respect to the Premises and the
Improvements, whether from the exercise of the right of eminent domain or
condemnation (including, without limitation, any transfer made in lieu of or in

 

32

--------------------------------------------------------------------------------


 

anticipation of the exercise of said rights), or for a change of grade, or for
any other injury to or decrease in the value of the Premises and Improvements;

 

(c)             all residential or commercial leases, and other agreements or
arrangements heretofore or hereafter entered into affecting the use, enjoyment
or occupancy of, or the conduct of any activity upon or in, the Premises and the
Improvements, including any extensions, renewals, modifications or amendments
thereof (all of the foregoing collectively called the “Leases”) and all rents,
rent equivalents, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Trustor or its agents or employees from the Leases and
any and all other sources arising from or attributable to the Premises and the
Improvements (the “Rents”), together with all proceeds from the sale or other
disposition of the Leases and the Trust Property and the right to receive and
apply the Rents to the payment of the indebtedness secured hereby; together with

 

(d)             all accounts including rights to payment for goods sold or
leased or to be sold or leased or for services rendered or to be rendered),
escrows, documents, instruments, chattel paper, claims, deposits and general
intangibles, as the foregoing terms are defined in the Uniform Commercial Code,
and all franchises, trade names, trademarks, symbols, service marks, books,
records, plans, specifications, designs, drawings, permits, licenses (to the
extent assignable, including, without limitation, business licenses, state
health department licenses, food service licenses, licenses to conduct business,
certificates of need and all such other permits, licenses and rights, obtained
from any governmental, quasi-governmental or private person or entity whatsoever
concerning ownership, operation, use or occupancy of the Trust Property),
contract rights (including, without limitation, any contract with any architect
or engineer or with any other provider of goods or services for or in connection
with any construction, repair, or other work upon the Trust Property, approvals,
actions, refunds of real estate taxes and assessments and any other governmental
impositions related to the Trust Property, approvals, actions and causes of
action that now or hereafter relate to, are derived from or are used in
connection with the Trust Property or the use, operation, maintenance, occupancy
or enjoyment thereof or the conduct of any business or activities thereon
(hereinafter collectively called the “Intangibles”); together with

 

(e)             all proceeds, products, offspring, rents and profits from any of
the foregoing, including, without limitation, those from sale, exchange,
transfer, collection, loss, damage disposition, substitution or replacement of
any of the foregoing.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PLATTED LEGAL DESCRIPTION

 

34

--------------------------------------------------------------------------------